MEMORANDUM DECISION
                                                                    Apr 09 2015, 9:16 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT A.B.                               ATTORNEYS FOR APPELLEE
Michael B. Troemel                                        Gregory F. Zoeller
Lafayette, Indiana                                        Attorney General of Indiana
ATTORNEY FOR APPELLANT B.R.                               Robert J. Henke
                                                          Deputy Attorney General
Harold E. Amstutz
                                                          Indianapolis, Indiana
Lafayette, Indiana
                                                          James D. Boyer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana




                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          April 9, 2015
of the Parent-Child Relationship                          Court of Appeals Case No.
of:                                                       79A04-1409-JT-414
                                                          Appeal from the Tippecanoe
A.R. & T.R. (Minor Children)                              Superior Court
And                                                       The Honorable Faith A. Graham,
                                                          Judge
B.R. (Father), & A.B. (Mother),
                                                          Case Nos. 79D03-1403-JT-11 and
Appellant-Respondent,                                     79D03-1403-JT-12

        v.

The Indiana Department of Child
Services,



Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015         Page 1 of 22
      Appellee-Petitioner




      Vaidik, Chief Judge.



                                             Case Summary
[1]   Mother and Father appeal the termination of their parental rights to their minor

      children. On appeal, both Mother and Father raise several issues, which we

      restate as whether the trial court was acting within its discretion when it denied

      Father’s motion to continue based on his incarceration, and whether the trial

      court’s termination of both parents’ parental rights was supported by clear and

      convincing evidence. We affirm.



                              Facts and Procedural History
[2]   A.R., born in 2005, and T.R., born in 2007, are the minor children of A.B.

      (“Mother”) and B.R. (“Father”). In March 2013 the Indiana Department of

      Child Services (“DCS”) received a report that Mother was using drugs with a

      boyfriend and not caring for the children. Investigation revealed that Mother

      had left the children with a non-relative1 approximately three weeks earlier.

      Before they were left with the non-relative, the children had been living with



      1
        The children were sleeping on the floor at the house of the non-relative, who said she did not have the
      financial means to care for the children. This person also has prior DCS history, and her parental rights to
      her children were terminated in 2008. Ex. 1, p. 52.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015                Page 2 of 22
      Mother for two weeks and with a paternal aunt for an approximately four-

      month-long period before that.


[3]   DCS removed the children from the non-relative’s house. The children were

      taken to the emergency room, where they were both treated for strep and lice;

      one child also had an ear infection and required extensive dental work. At the

      time the children were removed, DCS was unable to locate Mother; Mother

      later testified that she was prohibited from using the telephone by her then-

      boyfriend, by whom she was abducted and taken out of state shortly thereafter.


[4]   When DCS family case managers went to the county jail to speak with Father,

      who was incarcerated when the children were removed, he revealed that he had

      not been in contact with Mother since Thanksgiving 2012 and believed that the

      children were still residing with his sister, their paternal aunt. Father was

      incarcerated throughout the entire underlying Child in Need of Services

      (“CHINS”) and termination proceedings; indeed, he has been incarcerated for

      most of the children’s lives—“probably 75, 80 percent of the time,” according to

      Mother. Tr. p. 23.


[5]   On March 28, 2013, after being removed from the non-relative’s home, the

      children were placed in protective custody under a CHINS Detention Hearing

      Order. A CASA was appointed to represent the best interests of the children.


[6]   On April 22 an evidentiary fact-finding hearing was held. Mother failed to

      appear at the hearing and was defaulted; Father waived his rights pursuant to

      statute and admitted to the allegations contained in the CHINS petition.

      Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 3 of 22
Following the hearing, the children were adjudicated CHINS, services were

ordered, and the children remained in foster care due to the unavailability of

both parents. The CHINS order detailed the reasons for the children’s removal

and CHINS status, including:


                Father was incarcerated when the children were removed and
                 thought they were being cared for by their paternal aunt
                Father’s significant criminal history primarily stemming from
                 substance abuse, and his prior DCS involvement
                DCS’s inability to locate Mother, and Mother’s failure to
                 appear at hearings
                Mother’s showing over the preceding months that she was
                 unable to provide for the safety, well-being, and stability of the
                 children
                Mother’s history with DCS, including substantiations for
                 neglect in 2000, 2002, 2003, 2004, and 2005; Mother’s parental
                 rights to three other children were terminated; and she has two
                 other children in care of their father
Ex. 1, p. 52. Additional CHINS hearings were held throughout 2013. Mother

was incarcerated from August to December 2013 after she turned herself in on

outstanding warrants. Three days after her release on December 2, Mother

tested positive for methamphetamine. In this, her third CHINS case,2 Mother



2
  Mother has been involved in two prior CHINS proceedings. Mother’s first CHINS case involved two
different, older children (J.R. and K.R.), and came about because of Mother’s drug use, criminal activity,
incarceration, failure to care for the children for days at a time, and the children’s exposure to domestic
violence and sexual abuse; that CHINS proceeding resulted in involuntary termination of Mother’s parental
rights to those children. Mother’s second CHINS case involved yet another older child, A.B., and came
about because of Mother’s criminal activity and incarceration; Mother’s second CHINS case also resulted in
involuntary termination of her parental rights to A.B. See Father’s App. p. 22 (order terminating parental
rights). Neglect was substantiated against Father with regard to a different child in November 2004 as a
result of his involvement in robbing a Village Pantry, and against both parents in 2005 when A.R. was born
drug exposed.

Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015              Page 4 of 22
      stopped attending services around the end of January, beginning of February

      2014.


[7]   In March 2014 a permanency planning hearing was held; Mother failed to

      appear and was ordered defaulted. Following this hearing, the trial court

      changed the children’s permanency plan from reunification to termination of

      parental rights. DCS filed its termination petitions.


[8]   On May 22, 2014, Father filed a motion to continue the scheduled May 30

      termination fact-finding hearing (“TFH”) on the ground that Father was

      incarcerated. The trial court denied the motion. On May 30, immediately

      before the TFH, Father asked the court to reconsider his request for

      continuance, which Mother supported. As Mother’s counsel stated, “Mom and

      Dad are very content to see what happens with their criminal dispositions

      before we go to this important of a hearing.” Tr. p. 7. The trial court denied

      Father’s motion, stating as follows:

              [A] petition to terminate parental rights when filed requires the
              Petitioner to request a hearing and the statute provides that the Court
              shall commence the hearing within 90 days. I’ll note that this petition
              was filed on March 17th, 2014 and that today is May 30th, 2014 and
              there’s no way Father will be released prior to the expiration of 90
              days from the date that the petition was filed. So I will certainly
              commence the trial today, but perhaps entertain a renewed motion at
              the conclusion of these proceedings within [] 180 days.
                                                    *****




      Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 5 of 22
               And just for further clarification, even absent that statute I don’t
               believe a continuance at this point is warranted. So we’re going to
               commence the trial going forward.
       Id. at 10-11 (formatting altered).


[9]    At the time of the termination hearing, Mother, then thirty-two years old, was

       incarcerated, having been arrested in April 2014 and facing charges for dealing

       in and possession of methamphetamine, illegal drug lab, possession of

       marijuana, and two charges of operating a vehicle while suspended. Father,

       who was thirty-four years old at the time of the TFH, also has a history of

       instability and an extensive criminal history, mostly stemming from substance

       abuse. Specifically, Father has had fifteen separate convictions for mostly drug-

       and alcohol-related crimes—plus theft, intimidation, and escape—over a

       fourteen-year period. Numerous petitions to revoke Father’s probation have

       been filed for non-compliance with various probationary sentences; the majority

       of probation violations involved substance-abuse relapses.


[10]   While incarcerated, Father regularly sent letters to the children and, under a

       court order, participated in two or three telephone calls with the children. But

       at the TFH, family case manager Ashley Weinkauff (“FCM Weinkauff”)

       testified that the children “don’t want to talk to [Father] on the phone.” Id. at

       89. FCM Weinkauff went on to say: “They’re scared; they address him like a

       stranger and said they’ve never really known him.” Id. at 90.


[11]   At the hearing, Father acknowledged his substance-abuse problem. Father

       testified: “When I went to prison in 2007 is when I realized I needed to change


       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 6 of 22
       my life and the way I was doing things.” Id. at 59. That “realization,”

       however, was followed by additional drug convictions in 2012 (Class D felony

       possession of legend drug) and 2013 (Class D felony possession of marijuana

       with prior and Class D felony possession of controlled substance). Father also

       testified as follows:

               I’m [b]ipolar and I’m supposed to take medication for that. I try to
               refrain from that because I have an addictive personality and I don’t
               like to take the medication. I try to substitute with marijuana, that
               doesn’t help, it’s illegal and it’s just made matters worse for me.
       Id. at 61.


[12]   Father has taken steps to deal with his substance abuse. Specifically, he has

       taken classes, such as “Thinking for a Change” and “Celebrate Recovery,”

       which he took three times while incarcerated. He sought a mentor through NA

       and AA and counseling through a church. He has also read self-help books and

       the Bible. Moreover, he testified that he is very eager to receive more services if

       the court would order them.


[13]   FCM Weinkauff stated that in her opinion, there is not a reasonable probability

       that the problems that led to removal will be remedied. This opinion, she

       testified, was based on “[t]he criminal history involving drug and substance use

       as well as alcohol use and previous CHINS cases . . . [c]ontinued re-entry into

       the system; continued incarceration over a long duration of time.” Id. at 80. As

       to Father, FCM Weinkauff testified: “The particular thing I see is he’s had

       chances to better himself, chances to get into treatment for drug and alcohol

       and all of his charges are generally involving that.” Id. at 82. At the hearing,

       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 7 of 22
       Father testified at length as to his love for his children, and FCM Weinkauff

       agreed that she has “no doubt that he loves his children[,]” but that is not the

       issue: “we feel that history will repeat itself and it’s not a concern with his love

       for the children.” Id. at 83. As to Mother, FCM Weinkauff stated that the

       problem was “[t]he same thing; repeated cycle of incarceration due to drug use,

       as well as repeated cycle involving CHINS cases.” Id. at 84 . Regarding

       whether “continuation of the parent-child relationship would represent a threat

       to the well-being of the children,” FCM Weinkauff testified that she thought it

       would. FCM Weinkauff continued:

               I feel it’s inadvertently a threat due to the consistent drug use, the kids’
               instability of being placed from family to family member to family
               friend and the continued incarceration from time to time. They have
               had spurts where they haven’t gotten in trouble, but then that’s
               detrimental to the [children’s] mental health when a parent leaves for
               incarceration and is placed with someone else.
       Id. at 86.


[14]   Finally, FCM Weinkauff testified as to how the children were thriving in their

       current foster placement, where they had been living for fifteen months:

               The [children’s] behaviors have improved, they have stability and
               structure. A[.R.] has struggled in school and she’s been evaluated for
               an IEP and she’s been improving due to work with foster home and
               the school in order to adjust her schedule for homework. Just general
               overall well-being for the [children] has increased. . . . They have less
               outbursts; they listen to redirection . . . at school, not just in foster
               home; they interact with peers well, and they get in less fights and
               arguments.
       Id. at 86-87. As to why it is not in the children’s best interests to give the

       parents more time, FCM Weinkauff testified: “The children need stability and
       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 8 of 22
       permanency; . . . to know where their home is, . . . to know that they’re not

       going to be placed somewhere else in the near future, they need somewhere that

       they’ll stay at the rest of their life.” Id. at 88.


[15]   The CASA, Susan Goecker (“CASA Goecker”), also testified at the hearing.

       CASA Goecker testified that she was present during a telephone call between

       Father and the children, and T[.R.] “clung to the foster mom the whole time;

       she was really afraid she said.” Id. at 115. When asked about the bond

       between Father and the children, CASA Goecker testified, “They don’t

       remember him.” Id. at 116. CASA Goecker further testified that “[the children

       are] very secure where they are now” and that they “call the [foster] parents

       mom and dad.” Id. at 118. Finally, CASA Goecker testified that her

       recommendation in this case is termination with adoption, primarily due to the

       parents’ “drug uses and dependencies and unlawful doings.” Id. at 119.


[16]   In August, the trial court issued an order terminating Mother’s and Father’s

       parental rights. In addition to an extensive list of factual findings, the trial

       court’s order included the following conclusions of law:

               1. There is a reasonable probability that the conditions that resulted in
               the removal of the children from the parents’ care or the reasons for
               the continued placement outside the home will not be remedied.
               Neither parent has demonstrated the ability or willingness to make
               lasting changes from past behaviors. There is no reasonable
               probability that either parent will be able to maintain stability to care
               and provide adequately for the children.
               2. Continuation of the parent-child relationship poses a threat to the
               well-being of the children. The children need stability in life. The
               children need parents with whom the children can form a permanent

       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 9 of 22
               and lasting bond to provide for the children’s emotional and
               psychological as well as physical well-being. The children’s well-being
               would be threatened by keeping the child in parent-child relationships
               with either parent whose own choices and actions have made them
               unable to meet the needs of the children.
               3. DCS has a satisfactory plan of adoption for the care and treatment
               of the children following termination of parental rights. The children
               can be adopted and there is reason to believe an appropriate
               permanent home has or can be found for the children as a sibling
               group.
               4. For the foregoing reasons, it is in the best interests of A[.R.] and
               T.[R.] that the parental rights of [] Mother, and [] Father [] be
               terminated. Further efforts to reunify would have continued negative
               effects on the children.
       Father’s App. p. 26.


[17]   Father and Mother now appeal.



                                  Discussion and Decision
                          I. Denial of Motion for Continuance
[18]   On appeal, Father contends first that the trial court abused its discretion in

       denying his written motion to continue the TFH. Father appeared in person at

       the termination hearing, where he testified and presented evidence. What he

       was really seeking with his motion for continuance, as he concedes in his brief,

       was an opportunity to “complete his incarceration, engage in services, and

       demonstrate that there had been a change in his conditions.” Father’s Br. p. 7.


[19]   The decision to grant or deny a motion for a continuance rests within the sound

       discretion of the trial court. Rowlett v. Vanderburgh Cnty. Office of Family &


       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 10 of 22
       Children, 841 N.E.2d 615, 619 (Ind. Ct. App. 2006), trans. denied. We will

       reverse the trial court only for an abuse of that discretion. Id. An abuse of

       discretion may be found in the denial of a motion for a continuance when the

       moving party has shown good cause for granting the motion. Id. However, no

       abuse of discretion will be found when the moving party has not demonstrated

       that he or she was prejudiced by the denial. Id.


[20]   In his motion to continue, Father stated, in part, as follows:

               1. [Father] is currently incarcerated with an expected release date of
               October 2014 or sooner.
               2. [] [F]ather has been incarcerated for the duration of this matter.
               3. [] [F]ather has participated as allowed by the DCS/Court – by
               sending weekly letters and cards to the children. In[-]person visits at
               the DOC have not occurred, but through no fault of [] [F]ather.
               4. [] [F]ather has participated in programs while in DOC to better
               himself and better prepare him upon his release.
               5. [] [F]ather’s incarceration has prevented him from being able to
               actively and appropriately participate in most services, most
               importantly, regular visitations with his children. [] [F]ather is willing
               to participate in any services after his release that are recommended by
               the DCS and/or ordered by the Court.
       Father’s App. p. 18.


[21]   Father asserts that in cases of an incarcerated parent, when the children can

       continue their current placement and there is “little harm” to the children by

       extending the CHINS and giving the parent additional time, that is a “factor the

       court should consider.” Father’s Br. p. 8. Father cites numerous cases in

       support of this proposition. However, only the Rowlett case involves an


       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 11 of 22
       incarcerated parent requesting a continuance. See 841 N.E.2d 615. In that

       case, this Court wrote as follows:

               [W]e conclude that Father showed good cause for granting his motion
               to continue the dispositional hearing—an opportunity for him to
               participate in services offered by the OFC directed at reunifying him
               with his children upon his release from prison. We acknowledge that
               Father requested a continuance because he would still have been
               incarcerated on the date of the scheduled hearing and recognize that
               such incarceration was by his own doing. Nevertheless, Father was set to
               be released only six weeks after the scheduled dispositional hearing. Further,
               Father has demonstrated prejudice by the denial of his motion for
               continuance in that his ability to care for his children was assessed as
               of the date of the hearing he sought to have continued. At that time,
               Father was incarcerated and had not had the opportunity to participate in
               services offered by the OFC or to demonstrate his fitness as a parent. The result
               was that his parental rights were forever and unalterably terminated.
               This result is particularly harsh where Father, while incarcerated,
               participated in numerous services and programs, although offered by
               the correctional facility and not the OFC, which would be helpful to
               him in reaching his goal of reunification with his children.
       Rowlett, 841 N.E.2d at 619 (emphasis added).


[22]   The case before us, however, is factually distinguishable from Rowlett. Whereas

       in Rowlett, the father was set to be released in six weeks, here Father still had

       153 days—5 more months—of incarceration, followed two years of probation.

       See Tr. p. 64. But the most important difference is that in the case before us,

       Father had had the opportunity to demonstrate his fitness as a parent—indeed,

       he had had numerous opportunities over the course of many years, the majority

       of the children’s lives. And yet, consistently and repeatedly, and despite the

       classes, counseling, and myriad opportunities to improve himself and become a



       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015    Page 12 of 22
       better parent, Father chose instead to continue his pattern of substance abuse

       and criminal activity.


[23]   In light of all that Father has already done to hurt himself and his children,

       there would be no good reason for the trial court to give him further

       opportunities and more time to do so. At the time of the hearing, the children

       were already seven and eight-and-a-half years old, and Father still had five

       more months to serve, followed by two years of probation. Additionally, he did

       not have an apparent life plan—or, most importantly, a plan for meeting his

       parental responsibilities—once he is released; indeed, his primary plan is to

       “[s]tart counseling, individual counseling, therapy, substance abuse, whatever is

       available[,]” though he admits that “if the Court can’t make an order for that

       [he] can’t afford it.” Id. at 150. Moreover, the children are not bonded to

       Father—he has been incarcerated most of their lives and they do not want to

       speak to him on the phone. Given these facts, we are unwilling to keep the

       children on a shelf until their parents are capable of caring for them properly.

       See In re Campbell, 543 N.E.2d 273, 275 (Ind. Ct. App. 1989). We find that the

       trial court did not abuse its discretion in denying Father’s motion to continue

       because he has not shown that he was prejudiced by the denial. See Rowlett, 841

       N.E.2d at 619.



                         II. Termination of Parental Rights
[24]   “The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children.” In re

       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 13 of 22
       K.T.K., 989 N.E.2d 1225, 1230 (Ind. 2013) (citations omitted). The parent-

       child relationship is one of our culture’s most valued relationships. Id. (citation

       omitted). “And a parent’s interest in the upbringing of their child is ‘perhaps

       the oldest of the fundamental liberty interests recognized by the courts.’” Id.

       (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). But parental rights are not

       absolute—“children have an interest in terminating parental rights that prevent

       adoption and inhibit establishing secure, stable, long-term, continuous

       relationships.” Id. (citations omitted). Thus, a parent’s interests must be

       subordinated to a child’s interests when considering a termination petition. Id.

       (citation omitted). A parent’s rights may be terminated if the parent is unable

       or unwilling to meet their parental responsibilities by failing to provide for the

       child’s immediate and long-term needs. Id. (citations omitted).


[25]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Id. at 1229 (citation omitted).

       Instead, we consider only the evidence and any reasonable inferences therefrom

       that support the judgment. Id. (citation omitted). “Where a trial court has

       entered findings of fact and conclusions of law, we will not set aside the trial

       court’s findings or judgment unless clearly erroneous.” Id. (citing Ind. Trial

       Rule 52(A)). In evaluating whether the court’s decision to terminate the parent-

       child relationship is clearly erroneous, “we review the trial court’s judgment to

       determine whether the evidence clearly and convincingly supports the findings

       and the findings clearly and convincingly support the judgment.” Id. at 1229-30

       (citation omitted).

       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 14 of 22
[26]   Indiana Code section 31-35-2-4(b)(2)(B) provides that a petition to terminate

       parental rights for a child in need of services must allege:

               (B) that one (1) of the following is true:
                        (i) There is a reasonable probability that the conditions that
                        resulted in the child’s removal or the reasons for placement
                        outside the home of the parents will not be remedied.
                        (ii) There is a reasonable probability that the continuation of the
                        parent-child relationship poses a threat to the well-being of the
                        child.
                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;
               (C) that termination is in the best interests of the child; and
               (D) that there is a satisfactory plan for the care and treatment of the
               child.
[27]   Ind. Code § 31-35-2-4(b)( 2). “DCS must prove the alleged circumstances by

       clear and convincing evidence.” K.T.K., 989 N.E.2d at 1231 (citation omitted).

       We note that Indiana Code section 31-35-2-4(b)(2)(B) is written in the

       disjunctive. Therefore, DCS was required to establish, by clear and convincing

       evidence, only one of the three requirements of subsection (B). Because we find

       it to be dispositive, we discuss only whether there was a reasonable probability

       that the conditions resulting in the children’s removal or reasons for their

       placement outside of the parents’ home would be remedied. See I.C. § 31-35-2-

       4(b)(2)(B)(i).


             A. Probability that conditions will not be remedied
[28]   On appeal, Father argues that the evidence does not support the trial court’s

       findings and conclusions. Father’s Br. p. 12. Father does not appear to

       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 15 of 22
       challenge any specific findings. Instead, he asserts that the “DCS evidence and

       the court[’]s findings of fact showed that [] [F]ather’s rights were being

       terminated due to his past criminal history,” but argues that he was soon to be

       released from incarceration and had plans to make “life[-]altering changes – to

       change his priorities, to follow a different path, and to stay out of trouble upon

       his release from incarceration.” Father’s Br. p. 14. He points out that while

       incarcerated he sent letters to the children and participated in the phone calls

       that were arranged. Finally, he alleges that “[t]he CASA was never supportive

       of reunification with [] [F]ather.” Id. at 15. Mother also does not challenge any

       specific findings of fact.


[29]   In determining whether the conditions that resulted in a child’s removal or

       placement outside the home will not be remedied, we engage in a two-step

       analysis. In re E.M., 4 N.E.3d 636, 643 (Ind. 2014) (citation omitted). We first

       identify the conditions that led to removal or placement outside the home and

       then determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. (quotation omitted). The second step requires trial

       courts to judge a parent’s fitness at the time of the termination proceeding,

       taking into consideration evidence of changed conditions, and balancing any

       recent improvements against “habitual patterns of conduct to determine

       whether there is a substantial probability of future neglect or deprivation.” Id.

       (citations omitted). In so doing, trial courts have discretion to “weigh a parent’s

       prior history more heavily than efforts made only shortly before termination,”




       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 16 of 22
       and courts may find “that parents’ past behavior is the best predictor of their

       future behavior.” Id.


[30]   At the hearing, FCM Weinkauff testified that in her opinion, there is not a

       reasonable probability that the problems that led to removal will be remedied.

       This opinion, she testified, was based on “[t]he criminal history involving drug

       and substance use as well as alcohol use and previous CHINS cases . . .

       [c]ontinued re-entry into the system; continued incarceration over a long

       duration of time.” Tr. p. 80. Regarding Father, FCM Weinkauff testified:

       “The particular thing I see is he’s had chances to better himself, chances to get

       into treatment for drug and alcohol and all of his charges are generally

       involving that.” Id. at 82. As to Mother, FCM Weinkauff stated that the

       problem was “[t]he same thing; repeated cycle of incarceration due to drug use,

       as well as repeated cycle involving CHINS cases.” Id. at 85. CASA Goecker

       also testified as to the repetitive history of the parents being involved in crime

       and substance abuse.


[31]   Following the hearing, the trial court set forth numerous findings of fact

       regarding the conditions that resulted in the children’s removal or placement

       outside the home, the lack of a reasonable probability that those conditions

       would be remedied, and the parents’ fitness at the time of the termination

       hearing. Among these findings are the following:

               24. The parents have demonstrated a repetitive pattern of committing
               offenses and using illegal drugs both before and after the children’s
               births. Father has been incarcerated for approximately seventy-five
               [percent] (75%) of the children’s lives. Prior attempts at treatment and
       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 17 of 22
               repeated incarcerations have had no impact on the parents’ historical
               failure to establish or maintain sobriety or stability for the children.
               Mother effectively abandoned the children throughout the majority of
               the third CHINS case. Although Father made efforts to continue contact
               with the children and/or provide limited support during periods of
               incarceration, such efforts do not outweigh the significant instability caused by
               years of repeated absences.
               25. The parents also neglected the children’s medical needs. At the
               time of removal, both children were taken to the emergency room.
               A[.R.] was treated for strep, an ear infection, and lice. T[.R.] was
               treated for strep and lice. A[.R.] required dental work including eight
               (8) crowns and four (4) fillings. T[.R.] required dental work consisting
               of two (2) crowns. T[.R.] also suffered from asthma and eczema in
               addition to needing treatment for a club foot.
               26. As a result of ongoing substance use and criminal activity, the
               parents have exposed the children to unsafe people and unsafe
               environments. As a result of repeated incarcerations, the parents have
               failed to provide any stability or consistency for the children. Such
               exposure and lack of stability pose a risk to both the physical and
               emotional well-being of the children.
                                                     *****
               28. Although Mother and Father love the children, neither has the
               ability to meet the children’s needs. The long-standing history of
               instability displayed by these parents continues today. All imaginable services
               have been offered and nothing is singularly different in today’s circumstances
               since the time of removal. To continue the parent-child relationships
               would be detrimental to the children. The children need permanency
               now.
       Father’s App. p. 25 (emphasis added).


[32]   On appeal, Mother and Father are merely asking this Court to reweigh the

       evidence as to whether the conditions that resulted in the children’s removal are




       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015      Page 18 of 22
       likely to be remedied.3 However, as discussed above, this Court cannot reweigh

       the evidence. See K.T.K., 989 N.E.2d at 1229. And despite Father’s claims that

       he is set to turn everything around and become a model parent, the trial court

       already found that these claims didn’t carry much weight in light of “the

       significant instability caused by years of repeated absences.” See Father’s App.

       p. 25. We find that there is clear and convincing evidence to show a reasonable

       probability that the conditions that resulted in the child’s removal or the reasons

       for placement outside the home of the parents will not be remedied.


              B. Termination is in the best interests of the child
[33]   Father next contends that the trial court erred when it concluded that

       termination is in the best interests of the children. Father begins by setting forth

       a not-terribly developed policy argument opposing “the breakup of the

       biological family.” Father’s Br. p. 17 (citing R.M. v. Tippecanoe Cnty. Dept. of

       Pub. Welfare, 582 N.E.2d 417 (Ind. Ct. App. 1991)). He then discusses how the

       children have had significant contact with his family, rehashes how even

       though incarcerated he maintained contact via letters and telephone calls with

       the children, and then provides his educational and work background. He

       concludes by writing, “The children’s best interests would be served by giving




       3
        Incredibly, Mother argues as to the question of the conditions being remedied that “As far as the court
       knew at the time of the TPR trial, the father’s potential as a parent was both unknown and untapped.”
       Mother’s Br. p. 9.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015              Page 19 of 22
       the father one short opportunity to prove, whether or not, he can be a good

       parent.” Father’s Br. p. 18. We disagree.


[34]   At the hearing, CASA Goecker testified that her recommendation in this case is

       termination with adoption, primarily due to the parents’ “drug uses and

       dependencies and unlawful doings.” Id. at 119. There is certainly ample

       evidence to support this recommendation, including both Mother’s and

       Father’s extensive histories of instability, criminal activity, substance abuse, and

       neglect of the children. The evidence also shows that the children are not

       bonded to Father, which is not surprising since he has been absent for most of

       their lives. At the same time, the evidence shows that the children “look at

       foster mom and dad as their parents; they address them as mom and dad. They

       also are clearly attached to them . . . [and] to their foster siblings in the home . .

       . .” Id. at 90. Moreover, “the [children’s] behaviors have improved, they have

       stability and structure . . . [t]hey have less outbursts; they listen to redirection; . .

       . and they get in less fights and arguments.” Id. at 86-87. The trial court did

       not err in concluding that it is in the children’s best interests that Mother’s and

       Father’s parental rights be terminated.4 On appeal, Father is merely asking us

       to reweigh the evidence; this we will not do.




       4
        Mother also sets forth a brief, confusing, and unpersuasive argument on the “best interests” requirement,
       which concludes as follows:
             Until the state proves unfitness, the best interest test is not even to be considered. A TPR case
             should not be a vehicle for social engineering. It should not be a vehicle to “fix” a child’s life
             because there is a better option. Mother submits that the trial court erred in even reaching the
             issue of “best interest” herein.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015                 Page 20 of 22
                                         C. Satisfactory plan
[35]   Finally, Father contends that DCS failed to prove it had a satisfactory plan for

       the children upon termination of parental rights because “a prospective non

       relative adoption in this case [] cannot be considered a satisfactory plan.”

       Father’s Br. p. 19. Father fails to provide any cogent argument or cite to any

       legal authority in support of this contention. We therefore consider this

       argument to be waived for purposes of appellate review. See Ind. Appellate

       Rule 46(A)(8)(a); see also Shelby v. State, 986 N.E.2d 345, 361 (Ind. Ct. App.

       2013). Mother raises no argument on this issue.


[36]   Waiver notwithstanding, we conclude that there is a satisfactory plan in place.

       For a plan to be “satisfactory,” for purposes of the statute, it “need not be

       detailed, so long as it offers a general sense of the direction in which the child

       will be going after the parent-child relationship is terminated.” In re Termination

       of Parent-Child Relationship of D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004),

       trans. denied. Here, the trial court wrote in its order as follows:

                DCS has a satisfactory plan of adoption for the care and treatment of
                the children following termination of parental rights. The children can
                be adopted and there is reason to believe an appropriate permanent
                home has or can be found for the children as a sibling group.
       Father’s App. p. 26. This conclusion was supported by testimony of FCM

       Weinkauff and CASA Goecker and is not clearly erroneous.




       Mother’s Br. p. 10.

       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 21 of 22
[37]   For the reasons set forth above, we find that termination of both parents’

       parental rights was supported by clear and convincing evidence and the trial

       court did not err in rendering judgment to this effect.


[38]   Affirmed.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A04-1409-JT-414| April 9, 2015   Page 22 of 22